UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 Annual Report to Shareholders DWS Money Market Series Contents DWS Money Market Series 4 Portfolio Management Review 7 Information About Your Fund's Expenses 9 Portfolio Summary 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 19 Tax Information Cash Management Portfolio 21 Investment Portfolio 39 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Changes in Net Assets 42 Financial Highlights 43 Notes to Financial Statements 47 Report of Independent Registered Public Accounting FIrm 48 Investment Management Agreement Approval 52 Summary of Management Fee Evaluation by Independent Fee Consultant 56 Summary of Administrative Fee Evaluation by Independent Fee Consultant 57 Board Members and Officers 61 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review DWS Money Market Series: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA'' or the "Advisor''), which is part of Deutsche Asset Management, is the investment advisor for Cash Management Portfolio (the "Portfolio''), in which the Fund invests substantially all of its assets. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the Portfolio. These investment professionals have a broad range of experience managing money market funds. Market Overview The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. At the start of 2010, the money market yield curve began to change configuration as — for the first time in 12 months — short-term money market rates rose somewhat. The slight increase in rates came in response to several market dynamics, including Congress' raising of the nation's debt ceiling and political and budgetary concerns within peripheral countries in the Eurozone.1 By mid-June 2010, the crisis in Europe had eased somewhat as the European Central Bank and the International Monetary Fund collaborated in order to offer loans and liquidity facilities to banks in fiscally troubled countries such as Greece, Spain and Italy. In September, investors responded positively to US Federal Reserve Board (the Fed) Chairman Bernanke's statement that the Fed would take additional steps in the form of "quantitative easing" to prop up the US economy as needed. By the close of the year, the Treasury yield curve began to steepen — as fixed-income issues sold off — in response to improved economic data and investor anxiety over possible inflationary pressures.2 Positive Contributors to Fund Performance We were able to maintain a competitive yield for the Fund during the period. (All performance is historical and does not guarantee future results. Yields fluctuate and are not guaranteed.) Over the period, we continued to hold a large percentage of fixed-rate, short-maturity investments. The Portfolio also held a smaller percentage in floating-rate securities (whose yields adjust periodically in response to changes in interest rates) to track any increases in LIBOR rate levels.3 Lastly, any investments the Portfolio has made in slightly longer maturities have been in Treasury, agency and top-quality corporate money market securities. The Portfolio holds a significant amount of its short-term liquidity in overnight and 7-day investments. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower yields than issues carrying more risk. We preferred to be cautious during a time of market fluctuation. In the end this cost the Fund some yield, but we believe that this represented a prudent approach to preserving principal. Outlook and Positioning We continue our insistence on the highest credit quality within the Portfolio. We also plan to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the Fund and to seek competitive yield for our shareholders. Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Please read the fund's prospectus for specific details regarding its risk profile. 7-Day Current Yield December 31, 2010 0.16%* December 31, 2009 0.13%* * The investment advisor has agreed to waive fees/reimburse expenses. Without such fee waivers/expense reimbursements, the 7-day current yield would have been 0.07% as of December 31, 2010 and 0.02% as of December 31, 2009. Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Please visit our Web site at www.moneyfunds.deam-us.db.com for the product's most recent month-end performance. 1The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 2The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 3LIBOR, or the London Interbank Offered Rate, is the most widely used benchmark or reference rate for short-term interest rates. LIBOR is the rate of interest at which banks borrow funds from other banks, in large volume, in the international market. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return* Institutional Shares Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return* Institutional Shares Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000** $ * Expenses include amounts allocated proportionally from the master portfolio. ** Expenses are equal to the Fund's annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Institutional Shares DWS Money Market Series .15% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 12/31/10 12/31/09 Commercial Paper 26% 47% Certificates of Deposit and Bank Notes 20% 21% Time Deposits 19% 10% Short-Term Notes 14% 11% Municipal Bonds and Notes 11% 5% Government & Agency Obligations 10% 6% 100% 100% Weighted Average Maturity DWS Money Market Series 47 days 46 days iMoneyNet First Tier Institutional Money Fund Average* 39 days 42 days * The Fund is compared to its respective iMoneyNet Category: First Tier Institutional Money Fund Average — Category includes a widely recognized composite of money market funds that invest in only first tier (highest rating) securities. Portfolio Holdings of First Tier funds include US Treasury, US Other, Repos, Time Deposits, Domestic Bank Obligations, Foreign Bank Obligations, First Tier Commercial Paper, Floating Rate Notes and Asset Backed Commercial Paper. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Portfolio's holdings, see page 21. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Statement of Assets and Liabilities as of December 31, 2010 Assets Investment in Cash Management Portfolio, at value $ Receivable for Fund shares sold Other assets Total assets Liabilities Distributions payable Payable for Fund shares redeemed Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ Net Asset Value Institutional Shares Net Asset Value, offering and redemption price per share ($25,924,531,617 ÷ 25,926,916,878 outstanding shares of beneficial interest, $.001 par value, unlimited number of shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the year ended December 31, 2010 Investment Income Income and expenses allocated from Cash Management Portfolio: Interest Expenses* ) Net investment income allocated from Cash Management Portfolio Expenses: Administration fee Services to shareholders Registration fees Audit and tax fees Trustees' fees and expenses Reports to shareholders Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions ) Net investment income Net realized gain (loss) allocated from Cash Management Portfolio ) Net increase (decrease) in net assets resulting from operations $ * Net of $3,001,731 Advisor reimbursement allocated from Cash Management Portfolio for the year ended December 31, 2010. The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Years Ended December 31, Increase (Decrease) in Net Assets Operations: Net investment income $ $ Net realized gain (loss) ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Institutional Shares ) ) Fund share transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed ) ) Net increase (decrease) in net assets from Fund share transactions ) Increase (decrease) in net assets ) Net assets at beginning of period Net assets at end of period (including undistributed net investment income of $0 and $0, respectively) $ $ The accompanying notes are an integral part of the financial statements. Financial Highlights Institutional Shares Years Ended December 31, a c c Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized gain (loss)*** Total from investment operations Less distributions from: Net investment income ) Net asset value, end of period $ Total Return (%)b ** Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from Cash Management Portfolio (%) * d d Ratio of expenses after expense reductions, including expenses allocated from Cash Management Portfolio (%) * d d Ratio of net investment income (%) * aFor the period from June 1, 2007 through December 31, 2007. bTotal returns would have been lower had certain expenses not been reduced. cFor the years ended May 31. dOn July 30, 2007, DWS Money Market Series became a feeder of Cash Management Portfolio. Expense ratios disclosed prior to December 31, 2007 are for DWS Money Market Series as a stand-alone fund. *Annualized **Not annualized ***Amount is less than $.0005. Notes to Financial Statements A. Organization and Significant Accounting Policies DWS Money Market Series (the "Fund") is a diversified investment portfolio of DWS Money Market Trust (the "Trust"), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company organized as a Massachusetts business trust. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, the Cash Management Portfolio (the "Portfolio''), an open-end management investment company registered under the 1940 Act and organized as a New York Trust advised by Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor''), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. At December 31, 2010, the Fund owned approximately 75% of the Portfolio. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's Investment Portfolio. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. At December 31, 2010, the Fund had a net tax basis capital loss carryforward of approximately $2,308,000, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2016 ($582,000) and December 31, 2018 ($1,726,000), the respective expiration dates, whichever occurs first. The Fund has reviewed the tax positions for the open tax years as of December 31, 2010 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal periods/years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund is declared as a daily dividend and is distributed to shareholders monthly. The Fund may take into account capital gains and losses in its daily dividend declarations. The Fund may also make additional distributions for tax purposes if necessary. Permanent book and tax differences relating to shareholder distributions will result in reclassifications to paid in capital. Temporary book and tax differences will reverse in a subsequent period. There were no significant book to tax differences for the Fund. At December 31, 2010, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Year Ended December 31, Capital loss carryforward $ ) In addition, during the year ended December 31, 2010, the tax character of distributions paid to shareholders by the Fundissummarized as follows: Year Ended December 31, Distributions from ordinary income $ $ Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives an allocation of the Portfolio's net investment income and net realized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Trust are allocated among the funds in the Trust on the basis of relative net assets. B. Fees and Transactions with Affiliates Management Agreement. Under the Investment Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG, the Advisor serves as the Investment Manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure listed above in Note A. Pursuant to the Investment Management Agreement, the Fund pays no management fee to the Advisor so long as the Fund is a feeder fund that invests substantially all of its assets in the Portfolio. In the event the Board of Trustees determines it is in the best interest of the Fund to withdraw its investment from the Portfolio, the Advisor may become responsible for directly managing the assets of the Fund under the Investment Management Agreement. In such event, the Fund would pay the Advisor a management fee as follows: First $1.5 billion of the Fund's average daily net assets % Next $1.75 billion of such net assets % Next $1.75 billion of such net assets % Over $5 billion of such net assets % Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the period from January 1, 2010 through July 29, 2010, DIMA had contractually agreed to waive its fees and/or reimburse certain operating expenses of the Fund, including expenses of the Portfolio allocated to the Fund, to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) at 0.15% of the Fund's average daily net assets. Effective from July 30, 2010 through September 30, 2011, DIMA has contractually agreed to waive its fees and/or reimburse certain operating expenses of the Fund, including expenses of the Portfolio allocated to the Fund, to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) at 0.18 of the Fund's average daily net assets. Effective August 2, 2010, the Advisor has voluntarily agreed to waive its fees and/or reimburse certain operating expenses to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) at 0.16% of the Fund's average daily net assets. The waiver may be changed or terminated at anytime without notice. Accordingly, for the year ended December 31, 2010, the Administration Fee was $24,881,672, all of which was waived. In addition, the Advisor waived $1,012,904 of other expenses, including $389,284 which was allocated from the master portfolio. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems. Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2010, the amounts charged to the Fund by DISC aggregated $1,270,536, all of which was waived. Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the year ended December 31, 2010, the amount charged to the Fund by DIMA included in the Statement of Operations under "reports to shareholders" aggregated $15,484, of which $8,339 is unpaid. Trustees' Fees and Expenses. The Fund paid each Trustee not affiliated with the Advisor retainer fees plus specified amounts for various committee services and for the Board Chairperson. C. Share Transactions The following table summarizes share and dollar activity in the Fund: Year Ended December 31, 2010 Year Ended December 31, 2009 Shares Dollars Shares Dollars Shares sold Institutional Shares $ Shares issued to shareholders in reinvestment of distributions Institutional Shares $ Shares redeemed Institutional Shares ) $ ) ) $ ) $ ) $ ) Net increase (decrease) Institutional Shares ) $ ) $ $ ) $ Report of Independent Registered Public Accounting Firm To the Trustees of DWS Money Market Trust and Shareholders of DWS Money Market Series In our opinion, the accompanying statement of assets and liabilities, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of DWS Money Market Series (the "Fund") at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated therein, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Boston, Massachusetts February 25, 2011 PricewaterhouseCoopers LLP Tax Information (Unaudited) A total of 3.91% of the dividends distributed during the fiscal year was derived from interest on US government securities which is generally exempt from state income tax. Please consult a tax advisor if you have questions about federal or state income tax laws, or on how to prepare your tax returns. If you have specific questions about your account, please call (800) 730-1313. (The following financial statements of the Cash Management Portfolio should be read in conjunction with the Fund's financial statements.) Investment Portfolio as of December 31, 2010 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 19.5% Abbey National Treasury Services PLC, 0.46%, 2/2/2011 Banco Bilbao Vizcaya Argentaria SA: 0.45%, 3/1/2011 0.47%, 3/4/2011 0.48%, 2/28/2011 0.495%, 2/9/2011 0.5%, 2/14/2011 Bank of Montreal, 0.25%, 1/26/2011 Bank of Tokyo-Mitsubishi UFJ Ltd.: 0.54%, 2/2/2011 0.6%, 1/24/2011 BNP Paribas: 0.31%, 2/11/2011 0.41%, 3/21/2011 0.45%, 10/12/2011 0.45%, 10/25/2011 0.51%, 2/11/2011 0.52%, 2/9/2011 0.53%, 4/12/2011 Credit Agricole SA, 0.3%, 1/19/2011 Dexia Credit Local, 144A, 2.375%, 9/23/2011 HSBC Bank PLC, 0.86%, 7/12/2011 International Finance Corp., 3.0%, 11/15/2011 Intesa Sanpaolo SpA: 0.29%, 1/18/2011 0.295%, 1/18/2011 JPMorgan Chase & Co., 0.459%, 1/17/2011 KBC Bank NV: 0.385%, 1/21/2011 0.4%, 1/18/2011 0.4%, 1/19/2011 0.42%, 1/6/2011 0.45%, 2/4/2011 0.5%, 1/24/2011 0.52%, 1/21/2011 0.62%, 1/4/2011 0.62%, 1/7/2011 Kommuninvest I Sverige, 0.55%, 4/19/2011 Mizuho Corporate Bank Ltd.: 0.28%, 1/7/2011 0.28%, 1/11/2011 0.28%, 1/20/2011 0.28%, 1/20/2011 0.3%, 3/7/2011 Natixis: 0.3%, 1/20/2011 0.38%, 1/4/2011 Nordea Bank Finland PLC: 0.27%, 1/12/2011 0.28%, 3/17/2011 0.44%, 6/30/2011 0.52%, 2/22/2011 0.52%, 3/22/2011 0.67%, 7/20/2011 Rabobank Nederland NV: 0.52%, 1/21/2011 0.55%, 2/1/2011 Royal Bank of Scotland NV: 0.36%, 1/21/2011 0.36%, 2/17/2011 Skandinaviska Enskilda Banken AB: 0.29%, 1/4/2011 0.3%, 2/4/2011 0.3%, 2/4/2011 Societe Generale: 0.41%, 4/21/2011 0.41%, 4/21/2011 0.41%, 4/26/2011 Standard Chartered Bank, 0.33%, 1/14/2011 Sumitomo Mitsui Banking Corp.: 0.26%, 1/7/2011 0.3%, 1/31/2011 0.3%, 3/3/2011 Svenska Handelsbanken AB, 0.285%, 3/18/2011 Total Certificates of Deposit and Bank Notes (Cost $6,739,670,149) Commercial Paper 26.6% Issued at Discount** Abbey National North America LLC: 0.4%, 3/15/2011 0.445%, 2/18/2011 0.455%, 2/1/2011 0.46%, 2/16/2011 Amstel Funding Corp.: 0.34%, 1/4/2011 0.37%, 1/25/2011 Antalis US Funding Corp.: 144A, 0.34%, 1/12/2011 144A, 0.34%, 1/21/2011 Argento Variable Funding: 144A, 0.32%, 2/2/2011 144A, 0.32%, 2/4/2011 144A, 0.33%, 1/28/2011 144A, 0.36%, 2/9/2011 144A, 0.36%, 3/24/2011 144A, 0.37%, 1/20/2011 144A, 0.37%, 2/18/2011 144A, 0.37%, 2/23/2011 144A, 0.37%, 2/24/2011 ASB Finance Ltd.: 0.42%, 3/14/2011 0.501%, 2/9/2011 Banco Bilbao Vizcaya Argentaria SA: 0.48%, 2/28/2011 0.5%, 2/16/2011 0.5%, 2/18/2011 Bank of Nova Scotia, 0.08%, 1/3/2011 BNZ International Funding Ltd.: 144A, 0.44%, 2/17/2011 144A, 0.46%, 1/28/2011 144A, 0.52%, 1/21/2011 BPCE SA, 0.355%, 2/8/2011 Caisse d'Amortissement de la Dette Sociale: 0.25%, 2/7/2011 0.26%, 2/22/2011 0.26%, 3/15/2011 Cancara Asset Securitisation LLC, 144A, 0.3%, 1/18/2011 DnB NOR Bank ASA, 0.26%, 1/18/2011 ENI Coordination Center SA, 0.27%, 2/22/2011 ENI Finance USA, Inc.: 0.22%, 1/5/2011 0.29%, 1/12/2011 Fairway Finance LLC, 144A, 0.25%, 1/19/2011 General Electric Capital Services, Inc.: 0.25%, 2/28/2011 0.25%, 3/14/2011 0.31%, 3/21/2011 Grampian Funding LLC: 144A, 0.3%, 1/24/2011 144A, 0.34%, 1/10/2011 0.363%, 3/1/2011 144A, 0.37%, 2/17/2011 144A, 0.37%, 2/18/2011 144A, 0.37%, 2/25/2011 144A, 0.37%, 3/1/2011 144A, 0.37%, 3/10/2011 Hannover Funding Co., LLC: 0.35%, 1/10/2011 0.38%, 1/18/2011 0.45%, 2/15/2011 Johnson & Johnson: 144A, 0.18%, 1/18/2011 144A, 0.19%, 3/22/2011 144A, 0.2%, 4/19/2011 144A, 0.21%, 4/14/2011 144A, 0.21%, 5/27/2011 144A, 0.22%, 4/14/2011 144A, 0.23%, 8/5/2011 144A, 0.23%, 8/8/2011 144A, 0.25%, 1/20/2011 144A, 0.28%, 9/2/2011 JPMorgan Chase & Co., 0.01%, 1/3/2011 Kreditanstalt fuer Wiederaufbau: 144A, 0.23%, 2/15/2011 144A, 0.23%, 3/21/2011 144A, 0.245%, 2/24/2011 LMA Americas LLC, 144A, 0.3%, 2/15/2011 Natixis US Finance Co., LLC: 0.34%, 3/9/2011 0.36%, 3/9/2011 New York Life Capital Corp., 144A, 0.24%, 1/28/2011 Nieuw Amsterdam Receivables Corp.: 144A, 0.27%, 1/6/2011 144A, 0.27%, 1/7/2011 144A, 0.27%, 1/13/2011 144A, 0.29%, 1/4/2011 Nordea North America, Inc., 0.49%, 1/20/2011 NRW.Bank: 0.27%, 1/4/2011 0.32%, 3/8/2011 0.345%, 4/12/2011 0.41%, 2/8/2011 0.43%, 3/31/2011 Oesterreichische Kontrollbank AG, 0.245%, 2/28/2011 PepsiCo, Inc.: 0.18%, 1/26/2011 0.18%, 2/7/2011 0.19%, 2/25/2011 0.19%, 3/3/2011 0.21%, 1/21/2011 Procter & Gamble Co.: 0.22%, 1/7/2011 0.22%, 2/8/2011 0.23%, 2/3/2011 0.23%, 2/10/2011 0.24%, 2/9/2011 0.24%, 5/13/2011 0.25%, 4/26/2011 0.27%, 1/14/2011 0.27%, 1/18/2011 Procter & Gamble International Funding SCA, 144A, 0.18%, 1/14/2011 Romulus Funding Corp.: 144A, 0.32%, 1/19/2011 144A, 0.36%, 1/13/2011 Santander Central Hispano Finance Delaware, Inc.: 0.5%, 3/11/2011 0.58%, 2/23/2011 Scaldis Capital LLC, 0.28%, 1/4/2011 Shell International Finance BV: 0.345%, 7/5/2011 0.4%, 2/25/2011 0.45%, 1/5/2011 0.5%, 2/4/2011 Skandinaviska Enskilda Banken AB, 0.22%, 1/10/2011 Societe de Prise de Participation de l'Etat: 144A, 0.24%, 2/24/2011 144A, 0.245%, 2/24/2011 Societe Generale North America, Inc., 0.33%, 2/1/2011 Standard Chartered Bank: 0.3%, 2/22/2011 0.33%, 1/13/2011 Starbird Funding Corp.: 144A, 0.27%, 1/12/2011 144A, 0.27%, 1/21/2011 Straight-A Funding LLC: 144A, 0.25%, 1/4/2011 144A, 0.25%, 2/2/2011 144A, 0.25%, 2/11/2011 144A, 0.25%, 2/17/2011 144A, 0.25%, 3/11/2011 144A, 0.26%, 2/1/2011 Swedbank AB, 0.31%, 1/5/2011 Swedish Housing Finance Corp.: 144A, 0.38%, 2/1/2011 144A, 0.39%, 1/31/2011 144A, 0.39%, 2/2/2011 144A, 0.4%, 1/20/2011 Tasman Funding, Inc., 144A, 0.28%, 1/6/2011 Toyota Credit Canada, Inc.: 0.27%, 3/2/2011 0.34%, 2/10/2011 Toyota Motor Credit Corp., 0.26%, 1/26/2011 Victory Receivables Corp.: 144A, 0.27%, 2/2/2011 144A, 0.28%, 1/6/2011 144A, 0.28%, 1/10/2011 White Point Funding, Inc., 144A, 0.6%, 2/7/2011 Total Commercial Paper (Cost $9,147,839,336) Government & Agency Obligations 10.5% Foreign Government Obligation 0.3% Kingdom of Denmark, 2.75%, 11/15/2011 Other Government Related (a) 1.4% European Investment Bank: 0.23%, 2/16/2011 0.41%, 3/25/2011 International Bank for Reconstruction & Development: 0.17%**, 3/1/2011 0.312%*, 7/13/2011 0.478%*, 3/4/2011 JPMorgan Chase & Co., FDIC Guaranteed, 0.364%*, 2/23/2011 US Government Sponsored Agencies 2.9% Federal Farm Credit Bank, 0.24%, 11/2/2011 Federal Home Loan Bank: 0.077%**, 1/7/2011 0.158%**, 3/7/2011 0.191%*, 5/25/2011 0.25%, 10/28/2011 0.26%, 11/23/2011 0.26%, 11/29/2011 0.269%**, 9/12/2011 0.3%, 10/28/2011 0.3%, 11/23/2011 0.52%, 4/12/2011 Federal Home Loan Mortgage Corp.: 0.152%**, 2/25/2011 0.217%**, 3/9/2011 0.228%**, 1/18/2011 Federal National Mortgage Association: 0.161%*, 7/27/2011 0.227%**, 1/19/2011 0.284%**, 1/18/2011 0.485%**, 4/7/2011 5.5%, 3/15/2011 US Treasury Obligations 5.9% US Treasury Bills: 0.04%**, 1/27/2011 0.055%**, 1/27/2011 0.06%**, 1/20/2011 0.065%**, 2/10/2011 0.085%**, 2/17/2011 0.1%**, 2/24/2011 0.105%**, 2/24/2011 0.11%**, 3/10/2011 0.115%**, 2/3/2011 0.115%**, 3/17/2011 0.115%**, 4/7/2011 0.117%**, 1/20/2011 0.12%**, 2/10/2011 0.12%**, 2/17/2011 0.125%**, 1/13/2011 0.125%**, 1/20/2011 0.127%**, 1/27/2011 0.13%**, 1/6/2011 0.13%**, 1/20/2011 0.13%**, 1/27/2011 0.13%**, 3/24/2011 0.135%**, 1/13/2011 0.135%**, 2/3/2011 0.135%**, 3/10/2011 0.137%**, 1/20/2011 0.137%**, 2/24/2011 0.14%**, 1/27/2011 0.14%**, 5/5/2011 0.145%**, 3/3/2011 0.145%**, 4/21/2011 0.149%**, 1/6/2011 0.15%**, 1/27/2011 0.155%**, 1/13/2011 0.157%**, 1/13/2011 0.165%**, 3/3/2011 0.172%**, 1/6/2011 0.18%**, 2/17/2011 0.185%**, 1/6/2011 0.205%**, 9/22/2011 0.208%**, 10/20/2011 0.216%**, 10/20/2011 0.217%**, 10/20/2011 0.218%**, 10/20/2011 0.252%**, 11/17/2011 0.267%**, 11/17/2011 US Treasury Notes: 0.875%, 2/28/2011 1.0%, 9/30/2011 1.0%, 10/31/2011 1.75%, 11/15/2011 4.5%, 2/28/2011 4.5%, 9/30/2011 4.625%, 8/31/2011 Total Government & Agency Obligations (Cost $3,597,916,482) Short-Term Notes* 13.9% Abbey National Treasury Services PLC: 0.439%, 3/7/2011 0.59%, 11/2/2011 ASB Finance Ltd., 144A, 0.38%, 1/14/2011 Australia & New Zealand Banking Group Ltd., 144A, 0.43%, 1/20/2012 Bank of Nova Scotia: 0.37%, 9/12/2011 0.45%, 12/8/2011 Barclays Bank PLC: 144A, 0.415%, 2/7/2011 0.58%, 7/19/2011 0.66%, 4/21/2011 Bayerische Landesbank, 0.32%, 1/24/2012 Canadian Imperial Bank of Commerce: 0.28%, 5/12/2011 0.29%, 4/26/2011 0.3%, 8/8/2011 0.46%, 4/26/2011 Dexia Credit Local, 1.689%, 4/18/2011 DnB NOR Bank ASA, 144A, 0.295%, 4/26/2011 General Electric Capital Corp., 0.338%, 1/26/2011 International Business Machines Corp., 0.868%, 7/28/2011 Intesa Sanpaolo SpA, 0.37%, 10/27/2011 JPMorgan Chase Bank NA, 0.26%, 5/31/2011 Kreditanstalt fuer Wiederaufbau, 0.575%, 3/2/2011 National Australia Bank Ltd.: 144A, 0.29%, 1/27/2011 0.322%, 6/10/2011 Rabobank Nederland NV: 0.262%, 3/11/2011 0.305%, 8/8/2011 0.32%, 4/26/2011 144A, 0.354%, 12/16/2011 144A, 1.79%, 4/7/2011 Royal Bank of Canada: 0.214%, 5/13/2011 0.26%, 2/24/2011 0.262%, 3/10/2011 0.262%, 3/14/2011 0.41%, 8/12/2011 0.702%, 6/23/2011 0.938%, 7/29/2011 Societe Generale: 0.42%, 4/21/2011 0.42%, 5/19/2011 Svenska Handelsbanken AB, 144A, 0.39%, 11/9/2011 Toronto-Dominion Bank, 0.265%, 2/4/2011 Westpac Banking Corp.: 0.289%, 4/14/2011 0.3%, 1/10/2011 0.39%, 11/21/2011 0.46%, 1/10/2012 Total Short-Term Notes (Cost $4,784,404,141) Time Deposits 18.9% Calyon, 0.13%, 1/3/2011 Canadian Imperial Bank of Commerce, 0.04%, 1/3/2011 Citibank NA: 0.15%, 1/3/2011 0.23%, 1/6/2011 Credit Suisse: 0.15%, 1/3/2011 0.23%, 1/3/2011 HSBC Bank PLC, 0.2%, 1/3/2011 JPMorgan Chase Bank NA, 0.01%, 1/3/2011 National Australia Bank Ltd., 0.02%, 1/3/2011 Nordea Bank Finland PLC, 0.18%, 1/3/2011 UBS AG: 0.08%, 1/3/2011 0.23%, 1/3/2011 Wells Fargo Bank NA, 0.01%, 1/3/2011 Total Time Deposits (Cost $6,497,982,792) Municipal Bonds and Notes 10.5% Alachua County, FL, Health Facilities Authority, Continuing Care, Oak Hammock University of Florida Project, Series A, 0.34%***, 10/1/2032, LOC: Bank of Scotland Albemarle County, VA, Economic Development Authority, Hospital Revenue, Martha Jefferson Hospital, Series B, 0.32%***, 10/1/2048, LOC: Branch Banking & Trust Allegheny County, PA, Industrial Development Authority Revenue, UPMC Children's Hospital, Series A, 0.33%***, 10/1/2032, LOC: Bank of America NA Arizona, Health Facilities Authority Revenue, Banner Health System, Series B, 0.32%***, 1/1/2035, LOC: Scotiabank California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Crossing Apartments, Series A, AMT, 0.31%***, 12/15/2037, LIQ: Fannie Mae California, Bay Area Toll Authority, Toll Bridge Revenue: Series A-1, 144A, 0.28%***, 4/1/2047, LOC: Bank of America NA Series A-2, 0.28%***, 4/1/2047, LOC: Union Bank NA Series D-2, 0.29%***, 4/1/2047, LOC: JPMorgan Chase Bank California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series D-1, 0.28%***, 4/1/2045, LOC: Lloyds TSB Bank PLC Series C-1, 0.3%***, 4/1/2047, LOC: JPMorgan Chase Bank Series E-3, 0.3%***, 4/1/2047, LOC: Bank of America NA California, Housing Finance Agency Revenue, Series A, AMT, 0.3%***, 8/1/2035, LOC: Fannie Mae & Freddie Mac California, Housing Finance Agency Revenue, Home Mortgage, Series D, 144A, AMT, 0.33%***, 2/1/2040, LOC: Fannie Mae & Freddie Mac California, Infrastructure & Economic Development Bank Revenue, California Academy, Series B, 0.26%***, 9/1/2038, LOC: Wells Fargo Bank NA California, Municipal Finance Authority Revenue, Chevron USA, Inc., Recovery Zone Bonds, Series A, 0.27%***, 11/1/2035, GTY: Chevron Corp. California, State General Obligation, Series B-1, 0.3%***, 5/1/2040, LOC: Bank of America NA California, State Kindergarten, Series A-3, 0.3%***, 5/1/2034, LOC: State Street Bank & Trust Co. & California State Teacher's Retirement System Carroll County, KY, Environmental Facilities Revenue, Kentucky Utilities Co. Project: Series A, AMT, 0.33%***, 10/1/2034, LOC: Wells Fargo Bank NA Series B, AMT, 0.34%***, 10/1/2034, LOC: Wells Fargo Bank NA Chicago, IL, Midway Airport Revenue: Series B, AMT, 0.31%***, 1/1/2029, LOC: JPMorgan Chase Bank Series A-1, 0.35%***, 1/1/2021, LOC: Morgan Stanley Bank (b) Clark County, NV, Passenger Facility Charge Revenue, McCarran International Airport, Series F-2, 0.3%***, 7/1/2022, LOC: Union Bank NA Cleveland-Cuyahoga County, OH, Port Authority Revenue, Carnegie/89th Garage Project, 0.3%***, 1/1/2037, LOC: JPMorgan Chase Bank Cohoes, NY, Industrial Development Agency, Urban Cultural Park Facility Revenue, Eddy Cohoes Project, 0.29%***, 12/1/2033, LOC: Bank of America NA Colorado, Centerra Metropolitan District No. 1 Revenue, 0.32%***, 12/1/2029, LOC: US Bank NA Colorado, Educational & Cultural Facilities Authority Revenue, Fremont Christian School Project, 0.29%***, 6/1/2038, LOC: US Bank NA Colorado, Health Facilities Authority Revenue, Fraiser Meadows Community Project, 0.31%***, 6/1/2038, LOC: JPMorgan Chase Bank Colorado, Housing & Finance Authority, Series I-A1, 144A, 0.28%***, 10/1/2036, LIQ: Barclays Bank PLC Colorado, Housing & Finance Authority, Single Family Program, Series I-A1, 0.5%***, 11/1/2034, SPA: Dexia Credit Local Colorado, Housing Finance Authority, Single Family Mortgage Revenue: "I", Series A-2, 0.28%***, 5/1/2038, LOC: Fannie Mae & Freddie Mac "I", Series B-1, 0.28%***, 5/1/2038, LOC: Fannie Mae & Freddie Mac Colorado, Meridian Village Metropolitan, RBC Municipal Products, Inc. Trust, Series C-11, 144A, 0.34%***, 12/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Colorado Springs, CO, Utilities Revenue, Series C, 0.33%***, 11/1/2040, SPA: JPMorgan Chase Bank Contra Costa County, CA, Multi-Family Housing Revenue, Creekview Apartments, Series B, 144A, AMT, 0.32%***, 7/1/2036, INS: Freddie Mac, LIQ: Freddie Mac District of Columbia, University Revenue, Wells Fargo Stage Trust, Series 57C, 144A, 0.33%***, 4/1/2034, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. District of Columbia, Washington Metropolitan Airport Authority Systems, Series C-1, 144A, AMT, 0.31%***, 10/1/2033, LOC: Barclays Bank PLC Erie County, PA, Hospital Authority, Health Facilities Revenue, St. Mary's Home Erie Project, Series A, 0.35%***, 7/1/2038, LOC: Bank of America NA Florida, Development Finance Corp., Enterprise Board Industrial Development Program, Out of Door Academy, 0.33%***, 7/1/2038, LOC: Northern Trust Co. Florida, Gulf Coast University Financing Corp., Capital Improvement Revenue, Housing Project, Series A, 0.31%***, 2/1/2038, LOC: Bank of America NA Florida, Halifax Hospital Medical Center Revenue, 0.33%***, 6/1/2048, LOC: JPMorgan Chase & Co. Florida, Housing Finance Corp., Multi-Family Revenue, Victoria Park, Series J-1, 0.32%***, 10/15/2032, INS: Fannie Mae, LIQ: Fannie Mae Florida, Lee Memorial Heath Systems Hospital Revenue, Series B, 0.36%***, 4/1/2033, LOC: Bank of America NA Florida, State Board of Education, Series T30005-II, 144A, 0.31%***, 6/1/2027, LIQ: Citibank NA Fremont, CA, Certificates of Participation, 0.33%***, 8/1/2038, LOC: US Bank NA Georgia, Private Colleges & Universities Authority Revenue, Emory University, Series B-2, 0.27%***, 9/1/2035 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Hermann Hospital System, Series D-3, 0.33%***, 6/1/2029, LOC: Bank of America NA Harris County, TX, Cultural Education Facilities Finance Corp., Special Facilities Revenue, Texas Medical Center, Series B-2, 0.28%***, 9/1/2031, LOC: JPMorgan Chase & Co. Harris County, TX, Tax Anticipation Notes, 2.0%, 2/28/2011 Hawaii, Pacific Health Special Purpose Revenue, Department of Budget & Finance, Series B, 0.33%***, 7/1/2033, INS: Radian, LOC: Bank of Nova Scotia Highlands County, FL, Health Facilities Authority Revenue, Adventist Health Hospital, Series D, 0.33%***, 11/15/2037, LOC: Bank of America NA Houston, TX, RBC Municipal Products, Inc. Trust Certificates, Utility Systems Revenue, Series E-14, 144A, 0.34%***, 5/15/2034, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Idaho, Health Facilities Authority Revenue, St. Luke's Health Systems Project, Series A, 0.33%***, 11/1/2043, LOC: Wells Fargo Bank NA Illinois, Development Finance Authority Revenue, Chicago Symphony Project, 0.31%***, 12/1/2033, LOC: Bank One NA Illinois, Educational Facilities Authority Revenues, Field Museum of Natural History, 144A, 0.31%***, 11/1/2032, LOC: Bank of America NA Illinois, Finance Authority Revenue: 0.32%, 1/10/2011 "A", 144A, 0.34%***, 12/1/2042, LIQ: Citibank NA Illinois, Finance Authority Revenue, Rehabilitation Institute of Chicago, Series A, 0.3%***, 4/1/2039, LOC: JPMorgan Chase Bank Illinois, Finance Authority Revenue, University of Chicago Medical Center, Series A, 0.33%***, 8/1/2044, LOC: Bank of America NA Indiana, State Development Finance Authority, Industrial Development Revenue, Republic Services, Inc., 0.28%***, 11/1/2035, LOC: JPMorgan Chase Bank Indiana, State Finance Authority Revenue, Ascension Health Credit Group, Series E-7, 144A, 0.29%***, 11/15/2033 Indiana, State Finance Authority, Environmental Revenue, Duke Energy Indiana, Inc. Project, Series A-5, 0.28%***, 10/1/2040, LOC: Bank of America NA Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Series B-3, 0.41%***, 7/1/2033, LOC: Mizuho Corporate Bank Kansas, State Department of Transportation Highway Revenue: Series C-3, 0.27%***, 9/1/2019, SPA: JPMorgan Chase Bank Series A-2, 0.3%***, 9/1/2014, SPA: US Bank NA Series A-5, 0.3%***, 9/1/2015, SPA: US Bank NA Series C-2, 0.3%***, 9/1/2022, SPA: JPMorgan Chase Bank Series C-3, 0.3%***, 9/1/2023, SPA: JPMorgan Chase Bank Kansas City, MO, Industrial Development Authority, Student Housing Facillities Revenue, Oak Street West Student, 144A, 0.31%***, 8/1/2038, LOC: Bank of America NA Kansas City, MO, Special Obligation, H. Roe Bartle Scout Reservation, Series E, 0.32%***, 4/15/2034, LOC: Bank of America NA Lincoln County, WY, Pollution Control Revenue, Pacificorp Project, 0.33%***, 1/1/2016, LOC: Wells Fargo Bank NA Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.39%***, 12/1/2032, INS: Freddie Mac, LIQ: Freddie Mac Los Angeles, CA, Unified School District, Certificates of Participation, Administration Building Project, Series A, 0.35%***, 10/1/2024, LOC: Bank of America NA Maine, State Housing Authority, Mortgage Purchase Revenue, Series D, AMT, 0.36%***, 11/15/2042, SPA: KBC Bank NV Maryland, State Health & Higher Educational Facilities Authority Revenue, Charlestown Community, Inc., Series A, 0.34%***, 1/1/2028, LOC: Bank of America NA Maryland, State Health & Higher Educational Facilities Authority Revenue, Upper Chesapeake Hospital, Series B, 0.33%***, 1/1/2043, LOC: Branch Banking & Trust Massachusetts Bay Transportation Authority, 0.35%, 1/20/2011 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Contract Assistance: Series A-1, 0.27%***, 1/1/2029, SPA: TD Bank NA Series A-3, 0.33%***, 1/1/2039, LOC: Bank of America NA Massachusetts, State Development Finance Agency Revenue, Clark University, 0.28%***, 10/1/2038, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, The Fay School, Inc., 0.32%***, 4/1/2038, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, Wentworth Institute of Technology, 0.32%***, 10/1/2030, LOC: RBS Citizens NA Massachusetts, State General Obligation: Series B, 0.34%***, 3/1/2026, SPA: Bank of America NA Series A, 0.39%***, 9/1/2016, SPA: JPMorgan Chase Bank Massachusetts, State Health & Educational Facilities Authority Revenue, Hillcrest Extended Care Services, Inc., Series A, 0.42%***, 10/1/2026, LOC: Bank of America NA Michigan, Finance Authority, School Loan: Series B, 0.32%***, 9/1/2050, LOC: PNC Bank NA Series C, 0.34%***, 9/1/2050, LOC: Bank of Montreal Minnesota, State Housing Finance Agency, Residential Housing: Series J, AMT, 0.35%***, 7/1/2033, SPA: Lloyds TSB Bank PLC Series C, AMT, 0.35%***, 1/1/2037, SPA: State Street Bank & Trust Co. Minnesota, State Housing Finance Agency, Residential Housing Finance, Series M, AMT, 0.35%***, 1/1/2036, SPA: Lloyds TSB Bank PLC Mississippi, Business Finance Corp., Gulf Opportunity Zone, Chevron USA, Inc., Series B, 0.29%***, 12/1/2030, GTY: Chevron Corp. Mississippi, Business Finance Corp., Gulf Opportunity Zone, SG Resources Mississippi LLC Project, 144A, 0.32%***, 8/1/2035, LOC: SunTrust Bank Monroe County, GA, Development Authority Pollution Control Revenue, Oglethorpe Power Corp., Series B, 0.3%***, 1/1/2036, LOC: JPMorgan Chase Bank Montgomery County, TN, Public Building Authority, Pooled Financing Revenue, Tennessee County Loan Pool, 0.36%***, 7/1/2038, LOC: Bank of America NA Nashville & Davidson County, TN, Metropolitan Government, Health & Educational Facilities Board Revenue, Vanderbilt University, Series A, 0.3%***, 10/1/2030 New Jersey, Health Care Facilities Financing Authority Revenue, Southern Ocean County Hospital, 144A, 0.28%***, 7/1/2036, LOC: Wells Fargo Bank NA New Jersey, Health Care Facilities, Financing Authority Revenue, Princeton Health Care, Series B, 0.29%***, 7/1/2041, LOC: TD Bank NA New Jersey, State Educational Facilities Authority Revenue, Seton Hall University, Series D, 0.28%***, 7/1/2037, LOC: TD Bank NA New Jersey, State Transportation Trust Fund Authority, Transportation Systems, Series D, 0.3%***, 6/15/2032, LOC: Sumitomo Mitsui Banking New Mexico, Educational Assistance Foundation, Series A-1, AMT, 0.35%***, 4/1/2034, LOC: Royal Bank of Canada New York, Metropolitan Transportation Authority, 0.28%, 2/2/2011 New York, State Dormitory Authority Revenues, Non-State Supported Debt, St. John's University, Series B-2, 0.35%***, 7/1/2037, LOC: Bank of America NA New York, State Dormitory Authority Revenues, Secondary Issues: Series T30003-II, 144A, 0.31%***, 2/15/2022, LIQ: Citibank NA Series R-12121, 0.34%***, 4/1/2015, LIQ: Citibank NA New York, State Energy Research & Development Authority Facilities Revenue, Consolidated Edison Co. of New York, Inc.: Series A-1, 144A, 0.28%***, 5/1/2039, LOC: Mizuho Corporate Bank Series A-2, 144A, 0.3%***, 5/1/2039, LOC: Mizuho Corporate Bank Series C-1, AMT, 0.3%***, 11/1/2039, LOC: Mizuho Corporate Bank Series C-3, 144A, AMT, 0.31%***, 11/1/2039, LOC: Mizuho Corporate Bank New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties, Series A, 0.3%***, 5/15/2037, INS: Fannie Mae, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, 316 Eleventh Avenue Housing, Series A, AMT, 0.3%***, 5/15/2041, INS: Fannie Mae, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.33%***, 5/15/2036, INS: Fannie Mae, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Helena Housing, Series A, AMT, 0.36%***, 5/15/2036, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Historic Front Street, Series A, 0.3%***, 11/1/2036, LOC: Landesbank Hessen-Thuringen New York, State Housing Finance Agency Revenue, Rip Van Winkle House LLC, Series A, 144A, AMT, 0.33%***, 11/1/2034, INS: Freddie Mac, LIQ: Freddie Mac New York, State Housing Finance Agency Revenue, West 38 Street, Series A, AMT, 0.3%***, 5/15/2033, INS: Fannie Mae, LIQ: Fannie Mae New York, State Housing Finance Agency, Affordable Housing Revenue, Clinton Park Housing, Series A, 0.3%***, 11/1/2044, LOC: Wells Fargo Bank NA New York, Triborough Bridge & Tunnel Authority Revenues, Series C, 144A, 0.29%***, 1/1/2032, SPA: JPMorgan Chase Bank New York, Triborough Bridge & Tunnel Authority Revenues, Wells Fargo Stage Trust, Series 11C, 144A, 0.33%***, 11/15/2037, SPA: Wells Fargo & Co. New York City, NY, Health & Hospital Corp. Revenue, Health Systems, Series C, 0.28%***, 2/15/2031, LOC: TD Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series F-2, 0.3%***, 6/15/2033, SPA: JPMorgan Chase Bank New York City, NY, Transitional Finance Authority, NYC Recovery, Series 3-E, 0.33%***, 11/1/2022, SPA: Landesbank Baden-Wurttemburg New York, NY, General Obligation: Series G-4, 0.25%***, 3/1/2039, LIQ: Barclays Bank PLC Series C-4, 0.28%***, 8/1/2020, LOC: Bank of Tokyo-Mitsubishi UFJ Series C-3A, 0.3%***, 8/1/2020, LIQ: Bank of Nova Scotia Series C-3B, 0.3%***, 8/1/2020, LIQ: Lloyds TSB Bank PLC Series A-6, 144A, 0.3%***, 8/1/2031, LOC: Landesbank Baden-Wurttemberg Series H-2, 0.31%***, 8/1/2014, INS: NATL, SPA: Wachovia Bank NA North Carolina, Capital Facilities Finance Agency, Educational Facilities Revenue, Forsyth Country Day School, 0.35%***, 12/1/2031, LOC: Branch Banking & Trust North Carolina, Medical Care Commission, Health Care Facilities Revenue, Lenoir Memorial Hospital Project, 144A, 0.35%***, 4/1/2036, LOC: Branch Banking & Trust North Carolina, State Education Assistance Authority Revenue, Student Loan, Series 5, AMT, 0.4%***, 9/1/2035, LOC: Branch Banking & Trust North Carolina, State General Obligation, Series T30011-II, 0.31%***, 5/1/2020, LIQ: Citibank NA North Texas, Higher Education Authority, Inc., Student Loan Revenue, Series B, AMT, 0.31%***, 12/1/2035, LOC: Bank of America NA & Lloyds TSB Bank PLC Ohio, Housing Finance Agency, Residential Mortgage-Backed Revenue, Series F, AMT, 0.3%***, 3/1/2037, SPA: Citibank NA Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series N, AMT, 0.3%***, 9/1/2036, INS: Fannie Mae & Ginnie Mae, SPA: State Street Bank & Trust Co. Oklahoma, State Turnpike Authority Revenue: Series D, 0.31%***, 1/1/2028, SPA: Lloyds TSB Bank PLC Series C, 0.32%***, 1/1/2028, SPA: Bank of America NA Palm Beach County, FL, Solid Waste Authority Revenue, 1.0%, Mandatory Put 1/12/2012 @ 100, 10/1/2031 Pennsylvania, State Higher Educational Facilties Authority Revenue, Drexel University, Series B, 0.34%***, 5/1/2032, LOC: Landesbank Hessen-Thuringen Philadelphia, PA, Airport Revenue, Series C, AMT, 0.31%***, 6/15/2025, LOC: TD Bank NA Pinellas County, FL, Health Facilities Authority Revenue, Baycare Health Systems, Series A2, 0.33%***, 11/1/2038, LOC: Northern Trust Co. Raleigh Durham, NC, Airport Authority Revenue, Series C, 0.31%***, 5/1/2036, LOC: US Bank NA Sacramento County, CA, Multi-Family Housing Authority Revenue, Sierra Sunrise Senior Apartments, Series D, AMT, 0.34%***, 7/1/2036, LOC: Citibank NA Salem, OR, Hospital Facility Authority Revenue, Salem Hospital Project, Series C, 0.37%***, 8/15/2036, LOC: Bank of America NA San Jose, CA, Financing Authority Lease Revenue, Hayes Mansion, Series D, 0.28%***, 6/1/2025, LOC: US Bank NA San Jose, CA, Financing Authority Lease Revenue, Ice Center, Series E-1, 0.25%***, 6/1/2025, LOC: Bank of America NA Sarasota County, FL, Continuing Care Retirement Community Revenue, Glenridge Palmer Project, 0.34%***, 6/1/2036, LOC: Bank of Scotland Sarasota County, FL, Public Hospital District Revenue, Sarasota Memorial Hospital, Series B, 0.38%***, 7/1/2037, LOC: Bank of America NA Southern California, Metropolitan Water District, Waterworks Revenue, Series B, 0.32%***, 7/1/2028, SPA: Landesbank Hessen-Thuringen St. James Parish, LA, Nustar Logistics Revenue, Series A, 0.33%***, 10/1/2040, LOC: JPMorgan Chase Bank Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facilities, Northwest Senior Edgemere Project, Series B, 144A, 0.31%***, 11/15/2036, LOC: LaSalle Bank NA Texas, Alliance Airport Authority, Inc., Special Facilities Revenue, Series 2088, 144A, AMT, 0.33%***, 4/1/2021, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. Texas, State General Obligation: Series D, 0.29%***, 12/1/2030, LOC: Lloyds TSB Bank PLC Series E, 0.29%***, 6/1/2032, LOC: Sumitomo Mitsui Banking Texas, State Public Finance Authority Revenue: Series T30013-II, 144A, 0.31%***, 7/1/2014, LIQ: Citibank NA Series T30014-II, 144A, 0.31%***, 1/1/2020, LIQ: Citibank NA Texas, State Tax & Revenue Anticipation Notes: Series 3812, 144A, 0.29%***, 8/31/2011, LIQ: JPMorgan Chase & Co. 2.0%, 8/31/2011 Texas, State Veterans Housing Assistance Fund II, Series C, 0.29%***, 6/1/2031, SPA: JPMorgan Chase & Co. Texas, University of Houston Revenues, Consolidated Systems, 0.3%***, 2/15/2024 Travis County, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Longhorn Village Project, Series B, 0.3%***, 7/1/2037, LOC: Bank of Scotland Tulsa, OK, Airports Improvement Trust, Special Facility Revenue, Bizjet International Sales & Support, Inc., 144A, AMT, 0.32%***, 8/1/2018, LOC: Landesbank Hessen-Thuringen Union County, NC, Enterprise Systems Revenue, 0.39%***, 6/1/2034, LOC: Bank of America NA University of Texas, Financing Systems Revenues: Series B, 0.27%***, 8/1/2025, LIQ: University of Texas Investment Management Co. Series B, 0.27%***, 8/1/2039, LIQ: University of Texas Investment Management Co. Vermont, State Student Assistance Corp., Education Loan Revenue., Series B-1, AMT, 0.3%***, 12/15/2039, LOC: Bank of New York Wake County, NC, General Obligation, Series T30015-II, 144A, 0.31%***, 3/1/2020, LIQ: Citibank NA Washington, State Economic Development Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, Series D, AMT, 0.3%***, 7/1/2030, LOC: JPMorgan Chase Bank Washington, State Housing Finance Commission, Multi-Family Revenue, New Tacoma Apartments Project, 0.33%***, 1/1/2040, LOC: Wells Fargo Bank NA Washington, State Housing Finance Commission, Nonprofit Housing Revenue, Emerald Heights Project, 0.36%***, 7/1/2033, LOC: Bank of America NA Washington, State Housing Finance Commission, Nonprofit Revenue, St. Thomas School Project, Series B, 0.33%***, 7/1/2036, LOC: Bank of America NA Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series B, 0.28%***, 3/1/2033, LOC: Fannie Mae & Freddie Mac (b) Wisconsin, University Hospitals & Clinics Authority Revenue, Series B, 0.28%***, 4/1/2029, LOC: US Bank NA Total Municipal Bonds and Notes (Cost $3,632,884,528) Repurchase Agreements 0.0% Barclays Capital PLC, 0.15%, dated 12/31/2010, to be repurchased at $13,396,761 on 1/3/2011 (c) (Cost $13,396,594) % of Net Assets Value ($) Total Investment Portfolio (Cost $34,414,094,022)+ Other Assets and Liabilities, Net Net Assets * These securities are shown at their current rate as of December 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of December 31, 2010. +The cost for federal income tax purposes was $34,414,094,022. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) Federal and state taxable issue. (c) Collateralized by 14,006,reasury STRIPS, with various maturity dates of 11/15/2011-11/15/2015 with a value of $13,664,527 held by BNY Mellon. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. FDIC: Federal Deposit Insurance Corp. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2010 in valuing the Portfolio's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (d) $
